UNI'I`ED STATES DISTRICT COURT
EASTERN DISTRIC'I' OF WISCONSIN

 

ln Re: FIRST STEP ACT of 2018 ORDER

 

ln order to ensure that federal prisoners convicted in the Eastern District of

Wisconsin Who are eligible for relief under the First Step Act of 2018 are able to seek relief,

IT IS ORDERED THAT:

Federal Defender Services of Wisconsin, lnc., is hereby appointed to advise
individuals convicted in this district of their eligibility for relief and also to represent
individuals Who arguably benefit from Section 404 of the First Step Act (related to pre-
Fair-Sentencing-Act-of-ZOI0 crack sentences) in filing a motion for sentence reduction
under the Act.

Further, the United States Sentencing Commission is requested to produce a
complete list of all Eastern District defendants Who are currently incarcerated based at
least in part on a conviction for violating 21 USC § 841 or 21 U.S.C. § 844, related to cocaine
base, if the sentence Was imposed on or before june 21, 2012, so that Federal Defender
Services of Wisconsin, lnc. can determine eligibility for relief under Section 404 of the
First Step Act.

Further, Federal Defender Services of Wisconsin, Inc., is also appointed to advise
individuals convicted in this district and, Where appropriate, to represent them in this
Court, related to Section 603 of the First Step Act (compassionate release).

Further, Federal Defender Services of Wisconsin, Inc., is authorized to access
presentence reports and other confidential case materials that Were previously provided
for review of eligibility for relief under previous retroactive guideline amendments and

caselaw, in order to represent clients under this order.

Further, the United States Probation Office for the Eastern District of Wisconsin is
directed to provide Federal Defender Services of Wisconsin, Inc., With any presentence
reports and other confidential case materials not already in the organization's possession
that are necessary to represent clients under this order.

Dated at Green Bay, Wisconsin this g\/l`f~ day of ]anuary, 2019.

liters/sat

William C. Griesbach, Chief ]udge
U.S. District Court, E.D. of Wisconsin

